DETAILED ACTION
The response filed on 07/28/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
No claim(s) is/are amended, cancelled or added.
Claims 2-21 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 07/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,924,415 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's Remarks (on page 7), filed 07/28/2022, regarding Double Patenting have been fully considered and the terminal disclaimer has been filed and accepted.  The non-statutory double patenting rejection has been withdrawn.
Applicant's arguments, filed 07/28/2022, with respect to claim 2 have been fully considered but they are not persuasive.
Regarding claim 2, the Applicant has argued that, “Weiss and Johnson do not teach, disclose or suggest at least “a forward-link flow identifier coupled with the provider network interface that operates to determine a device type of a destination CPE device for a forward-link flow received via the content network over the content network interface,” in combination with the other features recited in claim 2… This argument is further bolstered by Johnson at 14:25-49 where it describes that traffic is shaped based on the terminal “on a per-terminal basis” rather than a per-device basis as recited in claim 2” (see Remarks on page 8-11).
In response to the Applicant’s argument, the Examiner respectfully disagrees because upon further consideration, Johnson teaches that mobile traffic shaper may manage forward link traffic flow to each mobile device on a per-user basis…, the user-specific traffic policies associated with mobile device (see Col. 14, lines 50-60), and also teaches that traffic shaping may be performed for data traffic streams for each mobile device (i.e., customer premises equipment (CPE)). For example, forward-link traffic shaping may be performed by identifying the data traffic streams destined for each mobile device (e.g., using IP addresses assigned to the mobile devices, VLAN tags, tunneling protocol tags, etc.) and managing the individually for each mobile device according to traffic policies associated with the mobile device (see Col. 19, lines 53-60). Thus, Johnson teaches, discloses or suggests that traffic is shaped on a per-device basis and determine a type of a destination CPE device. Therefore, the argument(s) is/are not persuasive.
This Office action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US 2006/0239188 A1) hereinafter “Weiss” in view of Johnson et al. (US 9,276,665 B1) hereinafter “Johnson”. The U.S Patent, Johnson, was cited in IDS filed on 05/18/2021.

Regarding claim 2, Weiss discloses a provider-side network node configured to direct network traffic between a content network and a plurality of customer premises equipment (CPE) devices over a provider network (see FIG. 1; see ¶ [0021-22], provider edge router/service provider router are interface with customer devices/customer edge routers), the provider-side network node:
a content network interface (see FIG. 2; see ¶ [0027-28], at least one port transceiver to send and receive data packets over the connection between the provider edge router and the core router) comprising a content network port to provide connectivity with a plurality of content sources via the content network (see FIG. 1; see ¶ [0022], provider edge router communicates with provider core routers in the core network);
a provider network interface (see FIG. 2; see ¶ [0027-28], at least one port transceiver to send and receive data packets over the connection between the provider edge router and the customer edge router) comprising a provider network port to provide connectivity with the plurality of CPE devices over the provider network (see FIG. 1; see ¶ [0021], the customers have routers/CPE devices directly interface with the service provider network via service provider routers);
a forward-link flow identifier (see FIG. 2; see ¶ [0026], processor communicate with a memory) coupled with the provider network interface that operates to determine a destination CPE device for a forward-link flow received via the content network over the content network interface (see ¶ [0027], each port is assigned to a particular so that data being exchanged through a particular port); and
a device shaper (see FIG. 2; see ¶ [0026], processor communicate with a memory) coupled with the forward-link flow identifier that operates to shape communication of the forward-link flow over the provider network in accordance with a device shaping policy (see ¶ [0027-28], a particular port can be policed by the processor and network level quality of service parameters stored in memory may be applied by the processor to ensure that the proper bandwidth is used for each class of service being exchanged with core routers).
Although Weiss discloses each of the classes of service of which the customer has purchased quality of service handling, but does not explicitly disclose a device type.
However, Johnson discloses a forward-link flow identifier coupled with the provider network interface that operates to determine a device type of a destination CPE device for a forward-link flow received via the content network over the content network interface (see Col. 3, lines 19-30, see Col. 7, lines 52-66, allocating/classifying a set of traffic policies (e.g., rate-based) for each terminal/device type and see Col. 12, lines 48-60, separate traffic shaping and acceleration paths for traffic to the fixed satellite subscriber terminals and mobile users; in addition see Col. 14, lines 50-60, mobile traffic shaper may manage forward link traffic flow to each mobile device on a per-user basis…, the user-specific traffic policies associated with mobile device; see Col. 19, lines 53-60, traffic shaping may be performed for data traffic streams for each mobile device (i.e., customer premises equipment (CPE)). For example, forward-link traffic shaping may be performed by identifying the data traffic streams destined for each mobile device (e.g., using IP addresses assigned to the mobile devices, VLAN tags, tunneling protocol tags, etc.) and managing the individually for each mobile device according to traffic policies associated with the mobile device); and
a device shaper coupled with the forward-link flow identifier that operates to shape communication of the forward-link flow over the provider network in accordance with a device shaping policy that corresponds to the determined device type (see Col. 12, lines 1-18, forward link traffic shaping at the service provider network. Forward-link traffic shaping may be performed for each mobile device by identifying downstream traffic destined for the mobile device and managing the traffic flow individually for the mobile device according to traffic polices associated with the mobile device; in addition see Col. 19, lines 53-60, traffic shaping may be performed for data traffic streams for each mobile device (i.e., customer premises equipment (CPE)) and managing the individually for each mobile device according to traffic policies associated with the mobile device).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a device type as taught by Johnson, in the system of Weiss, so that it would provide enhanced QoS for mobile users with flexible bandwidth allocation and improved efficiency of statistical multiplexing (Johnson: see Col. 7, lines 11-15).

Regarding claim 3, the combined system of Weiss and Johnson discloses wherein connectivity between the provider network and the plurality of CPE device is provided by a plurality of user-side network nodes (see FIG. 1; see ¶ [0021] [0027-28], the customers have customer routers that send and receive data packets via the set of port transceivers).

Regarding claims 4 and 17, the combined system of Weiss and Johnson discloses wherein the forward-link flow identifier operates to determine the device type of the destination CPE device based at least in part on a destination address of the destination CPE device (Johnson: see Col. 13, line 63 to Col. 14, line 10, each terminal assigned a public or private IP address and identify individual traffic stream by destination IP address).

Regarding claim 5, the combined system of Weiss and Johnson discloses further comprising a flow data store that operates to store the destination address of the destination CPE device (Johnson: see Col. 14, lines 4-50, identify traffic stream by destination IP address and VLAN tag).

Regarding claims 6 and 18, the combined system of Weiss and Johnson discloses wherein the forward-link flow identifier operates to determine the device type of the destination CPE device based at least in part on a tunneling header of the destination CPE device (Johnson: see Col. 11, lines 40-67, see Col. 17, lines 55-60, tunneling protocols (tunneling protocol header) used to identify individual traffic streams associated with each mobile device).

Regarding claim 7, the combined system of Weiss and Johnson discloses further comprising a flow data store that operates to store the tunneling header associated with the destination CPE device (Johnson: see Col. 14, lines 4-50, see Col. 17, lines 55-60, identify traffic stream by destination IP address, VLAN tag and tunneling protocol header).

Regarding claim 8, the combined system of Weiss and Johnson discloses wherein the device shaper selects the device shaping policy from a plurality of stored device shaping policies corresponding to a plurality of device classes (Weiss: see ¶ [0025], recognizing the classes of service and implementing the quality of service for the various classes and Johnson: see Col. 3, lines 19-30, see Col. 7, lines 52-66, allocating/classifying a set of traffic policies (e.g., rate-based) for each terminal/device type).

Regarding claim 9, the combined system of Weiss and Johnson discloses further comprising a network address translator that operates to translate a destination network address from a public address of a user-side network node to a private network address of the destination CPE device (Johnson: see Col. 14, lines 46-49, terminal receives shaped data stream and performs NAT or other addressing functions and sends the data to the appropriate CPE).

Regarding claim 10, the combined system of Weiss and Johnson discloses further comprising a tunneling module (see FIG. 2; see ¶ [0026], processor) that operates to identify a tunneling module in a user-side network node of the destination CPE device as an end point of a network tunnel for the forward-link flow (Johnson: see Col. 11, lines 40-67, see Col. 17, lines 55-60, tunneling protocols (tunneling protocol header) used to identify individual traffic streams associated with each mobile device).

Regarding claims 11 and 20, the combined system of Weiss and Johnson discloses wherein contents of individual packets of the forward-link flow include a destination network address corresponding to a private network address of the destination CPE device and a source network address corresponding to a network address of a content source on the content network, individual packets being encapsulated in a tunneling header that identifies a tunneling module of a user-side network node as an end point of a network tunnel (Johnson: see Col. 13, lines 63-66, each fixed terminal may be assigned a public or private IP address and may provide NAT services to the connected CPEs and see Col. 14, lines 46-49, terminal receives shaped data stream and performs NAT or other addressing functions and sends the data to the appropriate CPE).
Regarding claim 12, the combined system of Weiss and Johnson discloses wherein the device shaper further operates to receive the determined device type as a message from the forward-link flow identifier (Weiss: see Col. 12, lines 1-18, forward link traffic shaping at the service provider network. Forward-link traffic shaping may be performed for each mobile device by identifying downstream traffic destined for the mobile device and managing the traffic flow individually for the mobile device according to traffic polices associated with the mobile device).

Regarding claim 13, the combined system of Weiss and Johnson discloses wherein:
the forward-link flow identifier further operates to append a device classification indication corresponding to the determined device type to packets of the forward-link flow prior to forwarding the packets to the device shaper (Johnson: see Col. 3, lines 19-30, see Col. 7, lines 52-66, allocating/classifying a set of traffic policies (e.g., rate-based) for each terminal/device type and see Col. 12, lines 48-60, separate traffic shaping and acceleration paths for traffic to the fixed satellite subscriber terminals and mobile users); and
the device shaper further operates to strip the device classification indication from the packets prior to forwarding the forward-link traffic flow over the provider network (Johnson: see Col. 12, lines 48-60, separate traffic shaping and acceleration paths for traffic to the fixed satellite subscriber terminals and mobile users).

Regarding claims 14 and 21, the combined system of Weiss and Johnson discloses wherein the forward-link flow shaped by the device shaper is communicated via a virtual tunnel to a destination user-side network node for routing to the destination CPE device (Johnson: see Col. 11, lines 40-67, see Col. 17, lines 55-60, setting up virtual LANs and providing each VLAN for the mobile terminals/devices and tunneling protocols (tunneling protocol header) used to identify individual traffic streams associated with each mobile device).

Regarding claim 15, the combined system of Weiss and Johnson discloses wherein the device shaper and the forward-link flow identifier are integrated into a single component (Weiss: see FIG. 2; see ¶ [0026], processor).

Regarding claim 16, the claim recite similar limitations as claim 2, thus claim 16 is rejected as the same reason as claim 2 set forth in above.

Regarding claim 19, the combined system of Weiss and Johnson discloses wherein the tunneling header comprises a tunnel identifier that distinguishes network tunnels over the provider network (Johnson: see Col. 11, lines 40-67, see Col. 17, lines 55-60, tunneling protocols (tunneling protocol header) used to identify individual traffic streams associated with each mobile device).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462